UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6575


MICHAEL E. GARNER,

                    Petitioner - Appellant,

             v.

HAROLD CLARKE, Director,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:18-cv-00560-MFU-JCH)


Submitted: February 14, 2022                                 Decided: February 24, 2022


Before THACKER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Michael E. Garner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael E. Garner seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2254 petition. The order is not appealable unless a circuit justice or judge issues

a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability

will not issue absent “a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists could find the district court’s

assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the petition states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Garner has not made

the requisite showing. Accordingly, we deny Garner’s motion for appointment of counsel,

deny a certificate of appealability, and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2